Citation Nr: 0301254	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  93-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from October 10 to 
November 29, 1972.  Parenthetically, the Board notes that 
there is a discrepancy in the appellant's DD 214 as it 
lists active service dates from October 10 to October 29, 
1972; however, it also reports a total of 1 month and 20 
days of active duty.  Moreover, a Medical Board record 
discharging the appellant from active duty is dated 
November 17, 1972, indicating that the appellant was still 
on active duty in November.  Further, the appellant has 
self-reported active duty from October to November 1972.  
Therefore, the Board concludes that the appellant's active 
duty dates are properly from October 10, 1972, to November 
29, 1972.

This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Cleveland, Ohio, RO which found that no new and material 
evidence had been submitted to reopen a claim for 
entitlement to service connection for bilateral defective 
hearing.  During the pendency of this appeal, the veteran 
moved to Florida, and jurisdiction over his case was 
transferred to the St. Petersburg, Florida, RO.

In an April 1998 decision, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim for a hearing loss disability and 
remanded the issue to the RO for further development, 
including a VA audiometry examination.  Several letters 
sent to the appellant to scheduled the VA audiometry 
examination were returned as undeliverable.  Subsequently, 
he failed to report for a VA audiometry examination. 

In a December 2000 remand, the Board found that the file 
did not contain any letters from the VA medical facilities 
scheduling the VA audiometry examination, as such the 
claim was remanded again to attempt and schedule a VA 
audiometry examination.  The appellant again failed to 
report for the VA examination directed by the remand and 
several attempts to reach him have been unsuccessful.  
Therefore, the development having been completed to the 
extent possible the issue is returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  By decision dated in April 1998, the Board found that 
new and material evidence for a hearing loss disability 
had been submitted and reopened his claim.  The Board also 
remanded the issue for further development, including 
scheduling a VA audiometry examination.

2.  VA has made several attempts to locate the appellant 
through the records of file, telephone directory 
information, and his service representative of record.  
The appellant's present whereabouts remain unknown.

3.  VA has made all reasonable efforts to contact the 
veteran and assist him in the development of the claim and 
has attempted to notify him of the information and 
evidence necessary to substantiate his claim.  All 
notification to the veteran has been returned as 
undeliverable.

4.  The appellant failed, without good cause, to report 
for or to undergo VA examinations, which were scheduled to 
evaluate his claim for a bilateral hearing loss 
disability, and which were necessary to establish a 
relationship between his claimed disability and his period 
of active service.


CONCLUSION OF LAW

By failing to report for or undergo scheduled VA 
examinations, the appellant's claim for entitlement to 
service connection for a bilateral hearing loss disability 
must be denied.  38 U.S.C.A. §§ 501, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.655 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the appellant's claim.  Specifically, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000, 114 Stat. 2096 
(2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Moreover, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655 
(2002).  

Further, the provisions of 38 C.F.R. § 3.1(q) (2002) 
indicate that written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
The United States Court of Appeals for Veterans Claims 
(the Veterans Claims Court) has held that the burden is 
upon VA to demonstrate that notice of the VA medical 
examination was sent to the claimant's last address of 
record and that the claimant lacked adequate reason or 
good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The 
Veterans Claims Court has also held that claim denials 
based on 38 C.F.R. § 3.655 for failure to report for a 
scheduled VA examination without good cause are factual 
matters which are subject to a "clearly erroneous" 
standard of review.  Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).

Historically, the RO denied service connection for 
bilateral defective hearing by rating action dated in 
January 1973.  The appellant was informed of this decision 
but did not file a timely notice of disagreement.  The 
decision subsequently became final.  In June 1991, he 
filed another claim for hearing loss, which was denied by 
rating decision dated in July 1991.  An October 1993 Board 
remand on another issue held the claim of service 
connection for hearing loss in abeyance pending 
development of the other issue.  

In an April 1998 decision, the Board found that new and 
material evidence had been submitted to reopen the 
appellant's claim for a hearing loss disability and 
remanded the issue to the RO for further development, 
including a VA audiometry examination.  Several letters 
sent to the appellant to scheduled the VA audiometry 
examination were returned as undeliverable.  Subsequently, 
he failed to report for a VA audiometry examination. 

In a December 2000 remand, the Board found that the file 
did not contain any letters from the VA medical facilities 
scheduling the VA audiometry examination, as such the 
claim was remanded again to attempt and schedule a VA 
audiometry examination.  The appellant again failed to 
report for the VA examination directed by the remand and 
several attempts to reach him have been unsuccessful.  

In this case, the Board finds that the appellant's claim 
must fail for failure to report,  without "good cause," 
for an examination in conjunction with a reopened claim 
for a benefit which was previously denied.  To that end, 
VA's due process duties to notify the appellant have been 
fulfilled to the extent possible.  Under the VCAA, VA must 
notify the appellant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate his claim and which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf by means of due 
process letters dated in December 1999 and December 2001 
outlining his rights under the VCAA, by the discussion in 
the July 1991 rating decision noting which evidence had 
been considered, by the discussion in the October 1992 
Hearing Officer's decision referencing new and material 
evidence, by the information contained in the Board's 
Remands dated in April 1998 and December 2000, by the 
October 1991 statement of the case, and by the September 
1997 and September 2002 supplemental statements of the 
case. 

Moreover, the appellant was notified by letter in May 1998 
to his address of record for the need for the names, 
addresses, and dates of treatment by all health care 
providers but failed to respond.  Further, he was notified 
to report for an examination by letters dated in September 
1999 to his address of record (returned as undeliverable) 
and in December 1999 to a reportedly new address (returned 
as undeliverable) and failed to report.  In late December 
1999, the RO contacted his service representative but they 
did not have a good address for the appellant.  In 
September 2000, the RO again contacted his service 
representative but they reported that their mail was also 
returned as undeliverable and had no telephone number for 
him.  

In October 2000, the RO attempted to reach the appellant 
through directory assistance but was unsuccessful.  By 
letter dated in December 2001, he was informed that his 
presence was required at a VA physical examination but the 
letter was returned as undeliverable.  Parenthetically, 
the Board notes that multiple attempts to reach the 
appellant at several addresses with respect to another 
claim have also proven to be unsuccessful.  Therefore, the 
Board finds that VA has made all reasonable efforts to 
notify the appellant of the information necessary to 
support his claim.

Under the VCAA, VA must also make reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(c), (d).  The duty to 
assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified 
by the appellant, VA must notify him of the identity of 
the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further 
action to be taken.    

It is apparent from the record that VA has done its utmost 
to develop the evidence with respect to the appellant's 
claim.  He has been scheduled for VA examinations on 
several occasions in order to address the disability on 
appeal; however, he has failed to report for the 
examinations.  Specifically, the record in this case 
reveals that the appellant has been scheduled for VA 
examinations in January 1999, February 1999, and October 
1999, in order to develop his claim on appeal.  He failed 
to report for the examinations and has not provided any 
good cause for his actions.  Moreover, there does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  As noted above, the claim was 
remanded by the Board twice to allow the appellant an 
opportunity to be scheduled for an audiological 
examination.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
appellant.  VA has attempted to locate the appellant to no 
avail.  In light of the fact that the appellant has had no 
contact with VA and his whereabouts are unknown, any 
additional development would be futile.

As noted above, it is well established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  See Hyson v. Derwinski, 5 Vet. App. 262 (1993).  
Further, a claimant failing to report for a scheduled 
examination must show good cause for so doing.  See 38 
C.F.R. § 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  It is plain from the record before the Board that 
the appellant has been advised of what was required of him 
to adjudicate the claim remaining on appeal, but he has 
failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); Wood, 1 Vet. App. at 193.  There is no 
correspondence or report of contact from the appellant of 
record which would explain the lack of response to various 
requests from the RO and the Board or his failure to 
report for VA examinations.  The appellant has not advised 
VA of his whereabouts and VA's attempts to find him 
through his previous addresses, telephone numbers, as well 
as through his service representative of record, have not 
been fruitful.

In Hyson, 5 Vet. App. at 265, the Veterans Claims Court 
stated: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find 
him."  In this case, it is obvious that every reasonable 
effort was made to locate the appellant.  His service 
representative of record also does not know where he is.  
In Hyson, the Veterans Claims Court also pointed out that 
VA must show that a claimant lacked "adequate reason" or 
"good cause" for failing to report for the scheduled 
examinations.  In this case, there is no evidence on file 
demonstrating that the appellant had any "adequate reason" 
or "good cause" for failing to report to be examined when 
VA so requested.  His service representative has not 
presented any argument along those lines on his behalf 
and, indeed, appears to have lost contact with him.

As discussed in the Board's remands, while certain medical 
evidence is of record, it is insufficient to properly 
evaluate the appellant's claimed disability.  The evidence 
of record in no way serves as a substitute for the 
appellant's attendance at a VA examination.  See 38 C.F.R. 
§ 3.326(a) (2002).  The appellant, moreover, has furnished 
no medical evidence which would serve as a viable 
substitute for the scheduled examinations.  See 38 C.F.R. 
§ 3.326(b) (2002).

The facts in this case are clear.  The appellant failed to 
report for scheduled VA examinations, even in light of the 
Board's April 1998, and December 2000 remands outlining 
the need for additional examination.  No good cause has 
been demonstrated for his failure to appear or to be 
examined.  He also failed to respond to requests for 
information and evidence concerning his medical treatment.  
Therefore, the Board has no choice but to deny his claim 
for entitlement to service connection for a bilateral 
hearing loss disability at this time. 



ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss disability is denied.

	

		
	L. A. HOWELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

